UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                    No. 98-4195

DAVID EARL HARVEY,
Defendant-Appellant.

Appeal from the United States District Court
for the District of South Carolina, at Greenville.
G. Ross Anderson, Jr., District Judge.
(CR-97-469)

Submitted: September 22, 1998

Decided: November 19, 1998

Before WILLIAMS and MOTZ, Circuit Judges, and
BUTZNER, Senior Circuit Judge.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Benjamin T. Stepp, Assistant Federal Public Defender, Greenville,
South Carolina, for Appellant. David Calhoun Stephens, Assistant
United States Attorney, Greenville, South Carolina, for Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
OPINION

PER CURIAM:

David Earl Harvey appeals from his conviction and sentence for
violation of 18 U.S.C.A. § 1014 (West 1994 & Supp. 1998). Harvey's
attorney has filed a brief citing Anders v. California, 386 U.S. 738
(1967), stating that there are no meritorious issues for appeal, but dis-
cussing the district court's Fed. R. Crim. P. 11 inquiry and its applica-
tion of the United States Sentencing Guidelines. Harvey was informed
of his right to file a pro se supplemental brief, but failed to file one.

Harvey does not allege any specific defect in the Rule 11 inquiry,
and we find none. The court insured that Harvey understood the
charges against him and the nature of his guilty plea. The court also
advised Harvey about the rights he was waiving and the potential
punishments he faced. Finally, Harvey informed the court that he was
satisfied with the performance of counsel, and he stated that he was
knowingly and willfully pleading guilty. We therefore find that the
trial court's inquiry satisfied the requirements of Rule 11. See United
States v. DeFusco, 949 F.2d 114 (4th Cir. 1991).

Harvey likewise does not allege any specific error in the calcula-
tion of his sentencing range, and we do not find any. Moreover, this
court lacks authority to review correctly calculated sentences falling
within the appropriate statutory or Guidelines ranges. See United
States v. Porter, 909 F.2d 789, 794 (4th Cir. 1990).

Pursuant to the requirements of Anders, we have reviewed the
entire record for potential error and have found none. Accordingly,
we affirm Harvey's conviction and sentence.

This Court requires that counsel inform his client, in writing, of his
right to petition the Supreme Court of the United States for further
review. If the client requests that a petition be filed, but counsel
believes that such a petition would be frivolous, then counsel may
move this Court for leave to withdraw from representation. Counsel's
motion must state that a copy thereof was served on the client.

AFFIRMED

                     2